internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl plr-111096-00 date date legend number release date index number taxpayer shareholder year x date a date b individual a dear this replies to a letter dated may in which taxpayer requests an extension of time under sec_301_9100-3 to date b to file an election under sec_1 2t d i to increase its earnings_and_profits by the allocable amount of the earnings_and_profits of shareholder as determined under sec_1_884-2t the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process the facts state that individual a timely filed an application_for extension on form_7004 that extended the due_date for taxpayer’s year x tax_return to date a in the press of business individual a did not complete preparing taxpayer’s return by date a and filed a request for an additional one-month extension on that date not realizing that the irs had no authority to grant an additional extension of time after it was discovered that the election statement was not timely filed the election statement was subsequently filed with the taxpayer’s year x tax_return on date b this request for relief is being made before the failure to make the election has been discovered by the irs sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement plr-111096-00 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_884-2t fixes the time to make the election therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time to date b to file an election under sec_1_884-2t to increase its earnings_and_profits by the allocable amount of the earnings_and_profits of shareholder as determined under sec_1 2t d ii the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the election sec_301_9100-1 no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the year x tax_return this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representatives sincerely allen goldstein reviewer office of the associate chief_counsel international
